DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 01/12/2022 are acknowledged.
Claims 1, 3-4, 11-13, 15, 17, 24-26, 28, 33-34, 37-39 and 41-42 are pending. 


3. Applicant's election with traverse of the invention of Group I (claims 1, 3-4, 37-38 and 40, drawn to a method for cancer immunotherapy comprising administering to a patient a BTN3A3-lg protein) in the reply filed on 01/12/2022 is acknowledged.  

Applicant asserts that the claims “as originally presented” satisfy the unity of the invention requirement (p. 11), yet presents arguments directed to claims “as currently amended” (p. 11), or “as currently claimed” (p. 12).

The examiner acknowledges Applicant’s argument that Rothman et al., cited in the previous office action does not, in fact, anticipate the technical features linking the multiple inventions encompassed by the claims.  However, this does not change the conclusion that the claimed inventions do not contribute a special technical feature when viewed over the prior art, as evidenced e.g. by the teachings of Xu et al. (2014), who teaches that LSECtin blockade slows inhibits growth (e.g. the Abstract).  See also sections 13 and 15 below).

Applicant further argues that “unity of invention, not novelty, is the issue at hand. Applicants should be given the opportunity to argue the merits during prosecution, i.e., whether the claims are novel over prior art. Restriction of the claims at this stage would deny Applicant such an opportunity” (p. 12).

In response, 

Applicant further asserts that “search and consideration of all groups, or at least Groups I-XI, would not impose a serious burden on the Examiner” (p. 12).  In response, search burden is not a consideration in national stage applications filed under 35 U.S.C. 371. See MPEP 1893.03(d).

Accordingly, the restriction requirement is still deemed proper.


4. Claims 11-13, 15, 17, 24-26, 28, 33-34, 39 and 41-42 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 1, 3-4 and 37-38 are presently under consideration, to the extent that they read on the elected invention.


5. The specification and the sequence listing are objected to because of the following inconsistencies:
The specification discloses that the nucleotide sequence of SEQ ID NO: 10 encodes the BTN3A3-Ig fusion protein of SEQ ID NO: 9, and that the BTN3A3-Ig fusion protein is 490 amino acids in length (pages 4-5 of the specification as-filed, or paragraphs [0029] – [0031] of PG Pub 20210163598).  However, SEQ ID NO: 10 encodes a polypeptide of 489 amino acids, the last codon of SEQ ID NO: 10 being a stop codon.  SEQ ID NO: 9 of the sequence listing incorrectly shows an extra amino acid (Glx, i.e. glutamic acid or glutamine) at the C-terminus of the polypeptide, which is not encoded by SEQ ID NO: 10.  Appropriate correction is required.


6. Claims 1 and 37 are objected to because they specifically recite nonelected inventions which are not under consideration in the present application.  Applicant is required to cancel the non-elected inventions. 

Claim 4 is objected to because of an apparent typographical error in the term “laryngo cancer.”  Appropriate correction or clarification is required.

Applicant is invited to consider rewriting the claims using phraseology consistent with US patent practice, such as, for example, “method comprising the steps of,” or using the term “comprises” rather than “includes but is not limited to,” etc.



7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8. Claims 1, 3-4 and 37-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 1 is indefinite in the recitation of “BTN3A3,” because the scope of proteins encompassed by the recitation is unclear.  First, the range of biological species as sources of BTN3A3 proteins is unknown.  The specification exemplifies a human BTN3A3 protein, but also appears to encompass proteins from “other mammals” ([0047] of PG Pub 20210163598).  Second, there are at least two isoforms of BTN3A3 in humans, which arise by alternative splicing and differ, in particular, in the extracellular region (see e.g. UniProt Entry O00478).

(ii) Claim 1 is further indefinite in the recitation of a method that “uses” the recited molecules “as a target,” because the meaning of the expression is not defined.  Specifically, it is unclear what method steps are within the scope of the term “uses,” and what is the relationship between the ingredients of the method and the recited “targets.” 

(iii) Claim 1 is further indefinite in the recitation of “the activity of BTN3A3,” because it is unclear which of BTN3A3 activities are within the scope of the claim.

(iv) Claim 37 is indefinite, because it is unclear whether “BTN3A3-Ig” is the name of the recombinant protein or the linker peptide.

(v) Claim 38 is indefinite in the recitation “wherein the recombinant protein BTN3A3-Ig is any one of the amino acid sequences below,” because it is unclear whether the protein consists of or comprises the recited amino acid sequences.

(vi) Claim 38 is further indefinite in the recitation of a protein “having at least 80% sequence homology with SEQ ID NO: 9,” because recited limitation is subject to alternative interpretations.  The term “sequence homology,” when applied to amino acid sequences, is used in the art to denote either (i) sequence identity, or (ii) a measure of sequence similarity which takes into account the nature of amino acid substitutions, i.e. conservative vs. non-conservative.  The specification does not appear to define the term “sequence homology,” rendering the claim ambiguous.

(vii) Claims 3-4 and 37-38 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



9. The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


10. Claims 1, 3-4 and 37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

The inventor or joint inventor is not in possession of the claimed method, because the inventor or joint inventor is not in possession of a generically recited substance which blocks the interaction of LSECtin and BTN3A3, or a generically recited substance which inhibits the activity of BTN3A3.

The recited “substances” are defined solely by their functions, without imposing any limitations on the structure of the molecules encompassed by each genus.

The specification discloses ([0018], [0079] and [0155]-[0157] of the published application US 20210163598) that such substances include, but are not limited to: 
anti-LSECtin antibody, 
anti-BTN3A2 antibody, 
anti-BTN3A3 antibody, 
small molecule inhibitor of LSECtin, 
small molecule inhibitor of BTN3A2, 

LSECtin soluble protein, 
BTN3A2 soluble protein, 
BTN3A3 soluble protein, 
RNA molecules that interfere with BTN3A2 expression, and
RNA molecules that interfere with BTN3A3 expression.

One of skill in the art would readily recognize that multiple types of molecules structurally unrelated to those listed may block the interaction between LSECtin and BTN3A3, or affect some of the multiple activities of BTN3A3.  Moreover, each of the listed types of substances is itself an extremely broad genus which encompasses numerous molecules of unrelated structures.

The specification provides a single example of a BTN3A3 soluble protein, BTN3A3-Ig, and a single example of an anti-BTN3A3 antibody, 5E08 ([0156]-[0157]).  These non-limiting examples are not representative of the scope of the extremely broad genera of antibodies and soluble proteins within the scope of the claims, because they no common structural attributes, and no description is provided as to how the skilled artisan would extrapolate from this disclosure to envision other types of substances possessing the recited functions.

Absent a description of sufficiently detailed, relevant identifying characteristics, such as complete or partial structure, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics, the skilled artisan cannot envision the range of substances encompassed by the instant claims, based upon the disclosure provided in the specification as-filed.  



35 U.S.C. 112(a) because the specification, while being enabling for a protein of SEQ ID NO: 9 which has an activity of inhibiting tumor progression, does not reasonably provide enablement for: 
(i) a protein which has an activity of inhibiting tumor progression, obtained by substituting, deleting or adding one or more amino acid residues in the amino acid sequence of SEQ ID NO: 9; or
(ii) a protein having at least 80% sequence homology with SEQ ID NO: 9 which has an activity of inhibiting tumor progression.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

(i) In the absence of a recitation of an upper limit to “one or more” amino acid residues in SEQ ID NO: 9 which can be substituted, deleted or added, the claim reads on polypeptides of any amino acid sequence and length, i.e. on all possible polypeptides.  A skilled artisan would readily understand that it would be impossible to screen all polypeptides for the ability to inhibit tumor progression, and so experimentation to that effect would be unnecessarily, and improperly, extensive and undue.

(ii) Even if additions and deletions are left out, up to 98 amino acids (20% of 490) can be substituted in in SEQ ID NO: 9.



The structure-function relationships of IgG1 have been extensively analyzed before the filing date of the invention, and a skilled artisan would be able to make changes to the amino acid sequence of this portion of the fusion protein while preserving the desired functional properties.  It is also within the skill in the art to modify the signal peptide and the linker.

In contrast, much less in known about the structure-function relationships of BTN3A3.  The latter is one of three proteins known collectively as CD277, BTN3A, or butyrophilin-3, which belong to the B7 superfamily (e.g. Palakodeti et al. 2012; p. 32781).  According to Palakodeti, although crystal structures exist of B7 family members such as B7-1 (CD80), B7-2 (CD86), and PD-L1, none currently exist of the butyrophilin proteins (Id).  

Experimental results described in the specification  suggest that the ability of BTN3A3 to interact with LSECtin is essential for the claimed method to be effective (e.g. Example 10); however, it is unknown whether BTN3A3 must possess additional, as yet unidentified, properties. 

Therefore, while a skilled artisan may be able to identify some amino acid substitutions which are less likely to abrogate BTN3A3 function, the respective sequence variants would still need to be experimentally tested, not just for LSECtin binding but also for the ability to inhibit tumor progression in appropriate model systems.

As noted above, the claim encompasses variants of SEQ ID NO: 9 with up to 98 amino acids substituted for any other amino acid.  The number of possible combinations of N amino acids is 20N.  For N=80, the number of possible variants exceeds the 78 and 1082.  With this in mind, a skilled artisan would inescapably conclude that the number of variant polypeptides which those skilled in the art would need to test for the ability to inhibit tumor progression is vastly beyond the reach of technology available at present, and for years to come.

Accordingly, the specification does not enable a person skilled in the art to make BTN3A3-Ig variants useful in practicing the claimed method commensurate in scope with the claims.  



12. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. Claims 1, 3-4 and 37-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corey et al. (US 20180147257; see entire document) alone, or as further evidenced by UniProt Entries O00478 and 2DTS_A.

Corey teaches and claims a method of activating antigen presenting cells (APCs), or of inducing monocytes to differentiate and mature into activated APCs, comprising contacting an APC or a monocyte with a fusion polypeptide comprising a human BTN3A3 ectodomain and an Fc region (e.g. claims 1, 4 and 8-9), wherein the contacting comprises administering the polypeptide to an individual with cancer (e.g. claim 14).  



Corey teaches various ways of treating cancer using BTN3 ectodomain fusion proteins, based on their ability to stimulate anti-tumor immune responses (e.g. [0010]-[0021]), wherein the cancers include lung, breast, colon, kidney, and liver cancers (e.g. [0052]-[0061]).  Accordingly, Corey’s teachings anticipate claims 1, 4 and 37.

Corey exemplifies a BTN3-Fc fusion protein of SEQ ID NO: 20, which is 86.3% identical to instant SEQ ID NO: 9 (see SCORE), and as such is within the scope of claim 38.  

Corey also teaches a BTN3-Fc fusion protein which is 96.5% identical to instant BTN3A3-Ig of SEQ ID NO: 9.  Specifically, Corey’s fusion protein comprises human BTN3A3 extracellular domain ligated to human IgG1 Fc region through a linker peptide (e.g. claims 1, 4 and 8-9; [0170], [0199]-[0200]).  As such, the amino acid sequences of BTN3A3 extracellular domain and IgG1 Fc region are inherently present in Corey’s fusion polypeptide.  According to the Uniprot entry O00478, the extracellular domain of human BTN3A3 (isoform 1) corresponds to amino acids 1-248 of the protein sequence.  

According to the specification (e.g. [0029] and [0348]), instant BTN3A3-Ig protein of SEQ ID NO: 9 consists of a start codon [which encodes methionine], a signal peptide (amino acids 2-15), the extracellular domain of human BTN3A3 (amino acids 16-262), a linker (amino acids 263-266, “SRLE”), and a human IgG1 Fc region (amino acids 267-[489] – see section 5 above).  

Amino acids 2-248 of O00478 are identical to amino acids 16-262 of instant SEQ ID NO: 9:  


S  16 KMASSLAFLLLNFHVSLFLVQLLTPCSAQFSVLGPSGPILAMVGEDADLPCHLFPTMSAE 75

Q  62 TMELRWVSSSLRQVVNVYADGKEVEDRQSAPYRGRTSILRDGITAGKAALRIHNVTASDS 121
S  76 TMELRWVSSSLRQVVNVYADGKEVEDRQSAPYRGRTSILRDGITAGKAALRIHNVTASDS 135

Q 122 GKYLCYFQDGDFYEKALVELKVAALGSDLHIEVKGYEDGGIHLECRSTGWYPQPQIKWSD 181
S 136 GKYLCYFQDGDFYEKALVELKVAALGSDLHIEVKGYEDGGIHLECRSTGWYPQPQIKWSD 195

Q 182 TKGENIPAVEAPVVADGVGLYAVAASVIMRGSSGGGVSCIIRNSLLGLEKTASISIADPF 241
S 196 TKGENIPAVEAPVVADGVGLYAVAASVIMRGSSGGGVSCIIRNSLLGLEKTASISIADPF 255

Q 242 FRSAQPW 248
S 256 FRSAQPW 262

The amino acid sequence of the Fc region of human IgG1 (Uniprot entry 2DTS_A) is identical to amino acids 267-489 of SEQ ID NO: 9:

Q   1 TCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEV 60
S 267 TCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEV 326

Q  61 HNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPR 120
S 327 HNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPR 386

Q 121 EPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSF 180
S 387 EPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSF 446

Q 181 FLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 223
S 447 FLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 489

Accordingly, Corey’s fusion protein is identical to SEQ ID NO: 9 over 472 amino acids: 1 (starting methionine) + 248 (16-262 of SEQ ID NO: 9) + 223 (267-489 of SEQ ID NO: 9).  The identity of 472 out of 489 amino acids translates into 96.5% sequence identity.

Claim 3 is included in the rejection, because the recited markers are inherent properties of cancers treatable by BTN3A3-Fc.  Accordingly, Corey’s teachings anticipate claims 1, 3-4 and 37-38.


14. Conclusion: no claim is allowed.


15. The following prior art is cited of record but not presently relied upon:

Olive et al. (US 20140322235) teach and claim a method of treating cancer comprising administering to the subject an anti-CD277 antibody (e.g. claim 17).

Wood et al. (US 20040053307) teach a BTF4-Ig fusion protein of SEQ ID NO: 5, which is 93.8% identical to instant SEQ ID NO: 9 (see SCORE).

Bentwich (US 20070077553) teaches that VGAM253 is an inhibitor of BTN3A3, and as such can be used in therapeutic purposes (e.g. [7594]).

Dominguez-Soto et al. (2007) teach anti-LSECtin mAbs.

Xu et al. (2014) teach that LSECtin promotes tumor growth, and its blockade with an antibody inhibits tumor progression.

Palakodeti et al. (2012) teach that two antibodies, 20.1 and 103.2, which bind to all three CD277/BTN3A isoforms (BTN3A1, BTN3A2, and BTN3A3), have opposing effects on the activation of Vγ9Vδ2 T cells by target cells. 

Messal et al. (2011) teach anti-BTN3/CD277 antibodies which recognize all three isoforms, BTN3A1, BTN3A2 and BTN3A3.

Arnett et al. (2014) Immune modulation by butyrophilins.  Nature Reviews Immunology 14: 559–569.


16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644